Cite as 2015 Ark. App. 132

                 ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                         No. CR-14-498


                                                 Opinion Delivered   FEBRUARY 25, 2015

                                                 APPEAL FROM THE
                                                 INDEPENDENCE COUNTY
TIMOTHY WAYNE COX                                CIRCUIT COURT
                                APPELLANT        [NO. CR-08-140]

V.                                               HONORABLE JOHN DAN KEMP,
                                                 JUDGE

STATE OF ARKANSAS                                REBRIEFING ORDERED; MOTION
                                   APPELLEE      TO BE RELIEVED AS COUNSEL
                                                 DENIED WITHOUT PREJUDICE



                             KENNETH S. HIXSON, Judge


       Appellant Timothy Wayne Cox was convicted by a jury of raping a nine-year-old girl

and was sentenced to forty years in prison. Pursuant to Anders v. California, 386 U.S. 738

(1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court, appellant’s counsel has

filed a motion to withdraw on the grounds that this appeal is wholly without merit. The

motion was accompanied by an abstract, brief, and addendum purporting to list all adverse

rulings and to explain why each adverse ruling is not a meritorious ground for reversal.

Mr. Cox was provided a copy of his counsel’s brief and notified of his right to file pro se

points for reversal, but he has not filed any points. We deny counsel’s motion to withdraw

and order rebriefing because counsel has submitted an incomplete addendum and has failed

to address all of the adverse rulings.
                                  Cite as 2015 Ark. App. 132

       Appellant’s counsel’s brief contains a table of contents indicating that the addendum

contains seventy-one pages. However, inexplicably and through apparent inadvertence, the

addendum actually submitted omits the first page, which is identified as the criminal

information charging appellant with rape, and the addendum stops at page forty-seven.

According to the table of contents, the missing pages at the end of the addendum consist of

critical items including the sentencing order being appealed from and the notice of appeal.

Arkansas Supreme Court Rule 4-2(a)(8) requires that an appellant’s brief include an

addendum consisting of all documents essential for this court to confirm its jurisdiction, to

understand the case, and to decide the issues on appeal. The addendum is incomplete, and

we order appellant’s counsel on rebriefing to submit a complete addendum, to include all of

the documents identified by counsel in the table of contents.

       Furthermore, although appellant’s counsel discussed most of the adverse rulings in his

brief, our independent review of the record reveals an additional adverse ruling that counsel

failed to address. This adverse ruling is contained in the abstract at page 171, where the trial

court sustained the State’s objection to testimony regarding the awards Mr. Cox earned in his

military service. Under Rule 4-3(k)(1), before this court may grant counsel’s motion to

withdraw, he must adequately explain why each adverse ruling is not a meritorious ground

for reversal in his brief, and a failure to do so requires rebriefing. Pledger v. State, 2015 Ark.

App. 14.

       Pursuant to Rule 4-2(b)(3), we afford appellant’s counsel an opportunity to cure these

deficiencies. Counsel is directed to file a substituted abstract, brief, and addendum within


                                                2
                                 Cite as 2015 Ark. App. 132

fifteen days from the date of this opinion. We encourage counsel, prior to filing a substituted

brief, to carefully review Rules 4-2 and 4-3 to ensure that no additional deficiencies exist.

After the filing of the substituted brief, counsel’s motion and brief will be forwarded by our

clerk to appellant so that, within thirty days, he again will have the opportunity to raise pro

se points in accordance with Rule 4-3(k). The State will likewise be given the opportunity

to file a responsive brief. See Johnson v. State, 2015 Ark. App. 22.

       Rebriefing ordered; motion to be relieved as counsel denied without prejudice.

       ABRAMSON and HOOFMAN, JJ., agree.

       John C. Burnett, for appellant.

       No response.




                                              3